NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 13a0932n.06

                                           No. 13-3032
                                                                                       FILED
                          UNITED STATES COURT OF APPEALS                           Oct 30, 2013
                              FOR THE SIXTH CIRCUIT                           DEBORAH S. HUNT, Clerk


ROBERT COAL CO. and OLD                           )
REPUBLIC INSURANCE CO.,                           )
                                                  )
       Petitioners,                               )
                                                  )
v.                                                )    ON PETITION FOR REVIEW
                                                  )    FROM BENEFITS REVIEW
DIRECTOR, OFFICE OF WORKERS'                      )    BOARD, UNITED STATES
COMPENSATION PROGRAMS,                            )    DEPARTMENT OF LABOR
U.S. DEPARTMENT OF LABOR,                         )
and ISAAC WALTERS,                                )
                                                  )
       Respondents.                               )

                                              /

BEFORE:        MERRITT and CLAY, Circuit Judges; and STAFFORD, District Judge.*

       PER CURIAM.

       Robert Coal Company and its carrier (collectively "Robert Coal") seek review of a

decision of the Benefits Review Board (the "Board") affirming the administrative law judge's

("ALJ") decision to award black lung benefits to Isaac Walters, who worked underground in

coal mines for fourteen years. After careful review of the administrative record, the ALJ's

exhaustive 75-page Decision and Order Awarding Benefits, the Board's order affirming the

ALJ's decision, and the parties' briefs, we deny Robert Coal's petition for review, thereby

affirming the award of benefits to Walters.


       *
        The Honorable William H. Stafford, Jr., Senior United States District Judge for the
Northern District of Florida, sitting by designation.
         Because the parties are familiar with the facts and history of the case, we do not recount

them in this unpublished opinion. It is sufficient to note that, in essence, Robert Coal raises a

single issue before this court—namely, that the ALJ erred as a matter of law by relying on the

preamble to the Department of Labor's amended benefits-eligibility regulations when analyzing

and weighing the conflicting medical opinions regarding the nature and cause of Walters's

impairment. The Board rejected this argument, as do we. Indeed, Robert Coal's argument is

foreclosed by this court's decision in A & E Coal Co. v. Adams, 694 F.3d 798, 801-02 (6th Cir.

2012).

         We otherwise find no basis for setting aside the ALJ's decision. The ALJ carefully

reviewed the medical evidence, appropriately weighed the many physicians' opinions, well and

thoroughly explained her assessment of those opinions, and had substantial evidence to support

her decision.

         PETITION DENIED.